DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26. 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, “a tool holder” lacks antecedent basis.
In claim 27, “a tool holder” lacks antecedent basis.
Applicant is encouraged to correct the rest of the claims to speed up prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US PUB 2017/0217021) in view of Dahlstrom (US 11235890)
Regarding claim 24, Hoffman discloses a method, comprising: 
receiving data (sec 0058, 0059, 0060, 0070, 0073, 0074, 0078, 0080; data e.g. video feed about status of operation of the robot is communicated from robot 200 to a user at a control station 100) from a remote operated vehicle (ROV, 200; figs. 1, 4) about the operation of an arm of the ROV (sec 0078, 0080; status of operation of an arm is communicated from the robot 200 and is displayed at the control station 100 on a display section 130, 132; sec 0078, 0080; figs. 4A-N); and 
automatically controlling, based on the data, movement of the arm relative to a target (based on the video feed the operator selects portions of the arm of the robot to control movement thereof to any desired location or target to perform tasks; figs. 4A-N; sec 0078, 0080).  
Hoffman teaches of the remote operated vehicle (ROV) but did not particularly recite a submersible remote operated vehicle.  
However, Dahlstrom teaches of receiving data from a submersible (figs. 1, 12 ; col. 7, lines 1-63; Col. 9, lines 1-23; col. 10, line 14-21 ; col. 11, lines 18-24) remote operated vehicle (ROV) about the operation of an arm of the ROV (Col. 10, lines 57 to col. 11, line 3; in col. 28, lines 27-47 arms connections have a communication means for movement, articulations control, etc.  i.e. the communications means have been shown above to communicate with a base station for control of aspects of the ROV; in col. 29, lines 32-67 submerged tools of a robotic arm output a signals to sense thickness of objects, the signal is then communicated to a base station or a user command center 126);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hoffman as taught by Dahlstrom for the purpose of controlling vehicles in other environments e.g. underwater.
Regarding claim 36, Hoffman discloses the method of claim 24, comprising repeatedly receiving arm movement input from a human operator during the automatically controlling (sec 0078, 0080; status of operation of an arm is communicated from the robot 200 and is displayed at the control station 100 on a display section 130, 132; the arm sec 0078, 0080; figs. 4A-N).  
Regarding claim 37, Hoffman discloses a system comprising:
a processor 102 and memory 104 with instruction stored on the memory (fig. 1; sec 0056) operable to cause the system to perform operations comprising: 
receiving data (sec 0058, 0059, 0060, 0070, 0073, 0074, 0078, 0080; data e.g. video feed about status of operation of the robot is communicated from robot 200 to a user at a control station 100) from a remote operated vehicle (ROV, 200; figs. 1, 4) about the operation of an arm of the ROV (sec 0078, 0080; status of operation of an arm is communicated from the robot 200 and is displayed at the control station 100 on a display section 130, 132; sec 0078, 0080; figs. 4A-N); and 
automatically controlling, based on the data, movement of the arm relative to a target (based on the video feed the operator selects portions of the arm of the robot to control movement thereof to any desired location or target to perform tasks; figs. 4A-N; sec 0078, 0080).  
Hoffman teaches of the remote operated vehicle (ROV) but did not particularly recite a submersible remote operated vehicle.  
However, Dahlstrom teaches of receiving data from a submersible (figs. 1, 12 ; col. 7, lines 1-63; Col. 9, lines 1-23; col. 10, line 14-21 ; col. 11, lines 18-24) remote operated vehicle (ROV) about the operation of an arm of the ROV (Col. 10, lines 57 to col. 11, line 3; in col. 28, lines 27-47 arms connections have a communication means for movement, articulations control, etc.  i.e. the communications means have been shown above to communicate with a base station for control of aspects of the ROV; in col. 29, lines 32-67 submerged tools of a robotic arm output a signals to sense thickness of objects, the signal is then communicated to a base station or a user command center 126);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hoffman as taught by Dahlstrom for the purpose of controlling vehicles in other environments e.g. underwater.
Claims 25, 26, 38, 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US PUB 2017/0217021) and Dahlstrom (US 11235890) as applied to claim 24 and further in view of (Asano, US PUP 2019/0111575).
Regarding claim 25, Hoffman as modified by Dahlstrom teach the method of claim 24, where automatically controlling movement of the arm relative to a target, comprises automatically controlling movement of the arm in performing several activities, but did not particularly recite controlling movement of the in docking the arm to a tool holder, where the tool holder is the target.  
However, Asana teaches of a method comprising automatically controlling movement of an arm (100; figs. 5, 6, 8) relative to a target (500; figs. 5, 6, 8) wherein controlling movement of the arm 100 relative to the target 500 comprises automatically controlling movement of the arm 100 in docking (figs. 5, 6, 8; sec 0054, 0058, 0061, 0084, 0085, 0099-0102) the arm to a tool holder 500, where the tool holder 500 is the target 500.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hoffman and Dahlstrom for the purpose of providing a robot that can change tools to handle different jobs in a work environment.
Regarding claim 26, Asano teaches of  the method of claim 25, where docking the arm to the tool holder 500 comprises inserting a tool 300 on the arm 100 into the tool holder 500 (figs. 5, 6, 8; sec 0054, 0059, 0060, 0061, 0084, 0085, 0099-0102); and 
comprising releasing the tool 300 from the arm 100 (figs. 5, 6, 8; sec 0054, 0059, 0060, 0061, 0084, 0085, 0099-0102).
Regarding claim 38, Hoffman discloses the system of claim 37, where automatically controlling movement of the arm relative to a target, comprises automatically controlling movement of the arm in performing several activities, but did not particularly recite controlling movement of the in docking the arm to a tool holder, where the tool holder is the target.  
However, Asana teaches of a method comprising automatically controlling movement of an arm (100; figs. 5, 6, 8) relative to a target (500; figs. 5, 6, 8) wherein controlling movement of the arm 100 relative to the target 500 comprises automatically controlling movement of the arm 100 in docking (figs. 5, 6, 8; sec 0054, 0058, 0061, 0084, 0085, 0099-0102) the arm to a tool holder 500, where the tool holder 500 is the target 500.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hoffman and Dahlstrom for the purpose of providing a robot that can change tools to handle different jobs in a work environment.
Regarding claim 44, Hoffman discloses an ROV system (ROV, 200; figs. 1, 4), comprising:
an ROV with a manipulator arm (252a, 252bb; fig. 2A; sec 0071) for carrying a tool 270;
a control system configured to receive data (sec 0058, 0059, 0060, 0070, 0073, 0074, 0078, 0080; data e.g. video feed about status of operation of the robot is communicated from robot 200 to a user at a control station 100) from sensors of the ROV about the operation of the arm (sec 0078, 0080; status of operation of an arm is communicated from the robot 200 and is displayed at the control station 100 on a display section 130, 132; sec 0078, 0080; figs. 4A-N) and automatically control, based on the data, movement of the arm relative to a target (based on the video feed the operator selects portions of the arm of the robot to control movement thereof to any desired location or target to perform tasks; figs. 4A-N; sec 0078, 0080).  
Hoffman teaches of the remote operated vehicle (ROV) but did not particularly recite a submersible remote operated vehicle.  
However, Dahlstrom teaches of receiving data from a submersible (figs. 1, 12 ; col. 7, lines 1-63; Col. 9, lines 1-23; col. 10, line 14-21 ; col. 11, lines 18-24) remote operated vehicle (ROV) about the operation of an arm of the ROV (Col. 10, lines 57 to col. 11, line 3; in col. 28, lines 27-47 arms connections have a communication means for movement, articulations control, etc.  i.e. the communications means have been shown above to communicate with a base station for control of aspects of the ROV; in col. 29, lines 32-67 submerged tools of a robotic arm output a signals to sense thickness of objects, the signal is then communicated to a base station or a user command center 126).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hoffman as taught by Dahlstrom for the purpose of controlling vehicles in other environments e.g. underwater.
receiving data (sec 0058, 0059, 0060, 0070, 0073, 0074, 0078, 0080; data e.g. video feed about status of operation of the robot is communicated from robot 200 to a user at a control station 100) from a remote operated vehicle (ROV, 200; figs. 1, 4) about the operation of an arm of the ROV (sec 0078, 0080; status of operation of an arm is communicated from the robot 200 and is displayed at the control station 100 on a display section 130, 132; sec 0078, 0080; figs. 4A-N); and 
automatically controlling, based on the data, movement of the arm relative to a target (based on the video feed the operator selects portions of the arm of the robot to control movement thereof to any desired location or target to perform tasks; figs. 4A-N; sec 0078, 0080).  
Hoffman teaches of the remote operated vehicle (ROV) but did not particularly recite a submersible remote operated vehicle.  
However, Dahlstrom teaches of receiving data from a submersible (figs. 1, 12 ; col. 7, lines 1-63; Col. 9, lines 1-23; col. 10, line 14-21 ; col. 11, lines 18-24) remote operated vehicle (ROV) about the operation of an arm of the ROV (Col. 10, lines 57 to col. 11, line 3; in col. 28, lines 27-47 arms connections have a communication means for movement, articulations control, etc.  i.e. the communications means have been shown above to communicate with a base station for control of aspects of the ROV; in col. 29, lines 32-67 submerged tools of a robotic arm output a signals to sense thickness of objects, the signal is then communicated to a base station or a user command center 126).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hoffman as taught by Dahlstrom for the purpose of controlling vehicles in other environments e.g. underwater.
In Furtherance, Hoffman teaches automatically controlling movement of the arm relative to a target, comprises automatically controlling movement of the arm in performing several activities, but did not particularly recite controlling movement of the in docking the arm to a tool holder, where the tool holder is the target.  
However, Asana teaches of a submersible system, comprising automatically controlling movement of an arm (100; figs. 5, 6, 8) relative to a target (500; figs. 5, 6, 8) wherein controlling movement of the arm 100 relative to the target 500 comprises automatically controlling movement of the arm 100 in docking (figs. 5, 6, 8; sec 0054, 0058, 0061, 0084, 0085, 0099-0102) the arm to a tool holder 500 for storing a tool 300, where the tool holder 500 is the target 500.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hoffman and Dahlstrom for the purpose of providing a robot that can change tools to handle different jobs in a work environment.
Regarding claim 45, Asana teaches of the submersible ROV system of claim 44, where the tool holder 500 is carried by the ROV (figs. 1, 5, 6, 8; sec 0042).  
Regarding claim 44, Hoffman discloses of the ROV system of claim 44, where the sensors comprise a camera (72, 73; sec 0072, 0073); and 
where the control system is configured to receive image data from the camera (sec 0058, 0059, 0060, 0070, 0073, 0074, 0078, 0080; data e.g. video feed about status of operation of the robot is communicated from robot 200 to a user at a control station 100).
Regarding claim 47, Dahlstrom teaches the of submersible ROV system of claim 44, where the sensors comprise a force sensor (abstract; col. 1, lines 61 to col. 2, line 17)  configured to sense forces exerted by the manipulator arm; and 
wherein the control system is configured to receive force data from the sensor (col. 1, lines 61 to col. 2, line 17; col. 6, lines 13-43; col. 8, lines 19-46).  
Regarding claim 48, Asano teaches of the submersible ROV system of claim 44, where the tool holder comprises: 
an opening (512, figs. 4-6; sec  0075, etc) through which the tool is passed when docking the arm to the tool holder 500; and 
a conical guide (532; sec 0078, 0079; figs. 4A), surrounding the opening 512 and decreasing in diameter toward the opening (see fig. 4).  
Allowable Subject Matter
Claim  27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 28-35, 39-43, 49, 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

28. The method of claim 24, where receiving data comprises receiving data from a camera, the data comprising an image of an alignment fiducial associated with the target; and where automatically controlling movement of the arm comprises automatically controlling the movement of the arm to align the arm relative to the target.  
29. The method of claim 28, where aligning the arm relative to the target comprises aligning a device coupled to the arm relative to the target.  
30. The method of claim 29, where the device comprises a tool.  
31. The method of claim 24, where receiving data comprises receiving data from a force sensor of the arm; and where automatically controlling movement of the arm comprises automatically controlling movement of the arm based on a force threshold and an automatically determined nominal path to the target.  
32. The method of claim 31, where the force sensor comprises a torque sensor; and where automatically controlling movement of the arm comprises automatically controlling movement of the arm based on a torque threshold and an automatically determined nominal path to the target.  
33. The method of claim 31, where automatically controlling movement of the arm further comprises automatically controlling movement of the arm based on a second, different force threshold in a different direction than the first mentioned force threshold.  
34. The method of claim 33, where the first mentioned threshold is in an extension direction of the arm and the second force threshold is lateral to the extension direction, and where the first mentioned threshold is greater than the second threshold.  
35. The method of claim 31, where receiving data comprises receiving data from a camera, the data comprising an image of the target; and where automatically controlling movement of the arm further comprises automatically controlling the movement of the arm based on the image to align the arm relative to the target.  

39. The system of claim 37, where receiving data comprises receiving data from a camera, the data comprising an image of an alignment fiducial associated with the target; and where automatically controlling movement of the arm comprises automatically controlling the movement of the arm to align the arm relative to the target.  
40. The system of claim 37, where receiving data comprises receiving data from a force sensor of the arm; and where automatically controlling movement of the arm comprises automatically controlling movement of the arm based on a force threshold and an automatically determined nominal path to the target.  
41. The system of claim 40, where receiving data comprises receiving data from a camera, the data comprising an image of the target; and where automatically controlling movement of the arm further comprises automatically controlling the movement of the arm based on the image to align the arm relative to the target.  
42. The system of claim 40, where automatically controlling movement of the arm further comprises automatically controlling movement of the arm based on a second, different force threshold in a different direction than the first mentioned force threshold.  
43. The system of claim 42, where the first mentioned threshold is in an extension direction of the arm and the second force threshold is lateral to the extension direction, and where the first mentioned threshold is greater than the second threshold.  

49. The submersible ROV system of claim 48, where the conical guide comprises a plurality of lead-in ramps, each having a ramped inward facing surface.  
50. The submersible ROV system of claim 44, comprising a key or keyway on the tool holder configured to interface with a corresponding keyway or key on the tool and lock the tool to the tool holder.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott  can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664